oOo Oo NY DH DH BF WY VY &

Be we SN BP BO RD RO ORDO lll
Soa 4 DH wr FSF BH BP —|§ DOD OBO CO st DO UN FSF WHO NN YF CS

 

 

Dominica C, Anderson (SBN 2988)

Tyson E. Hafen (SBN 13139)

DUANE MORRIS LLP

100 North City Parkway, Suite 1560

Las Vegas, NV 89106-4617

T: +1 702 868 2600; Fax: +1 702 385 6862

E-mail: doanderson@duanemorris. com
tehafen@duanemorris.com

Attorneys for Plaintiff Concept Amenities, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

CONCEPT AMENITIES, INC., a Nevada Case No. 2:19-cv-1396-JAD-DJA
corporation,

Plaintiff, Order Granting Motion for Default

Judgment; Judgment
Vv.

THE WEGBREIT GROUP, L.L.C., an Arizona ECF No. 10
limited liability company,

Defendant,

 

 

The court having today heard the motion for default judgment [ECF No. 10], and with

good cause appearing and no just reason to delay, the court hereby

FINDS that the record supports entry of default judgment against Defendant THE
WEGBREIT GROUP, L.L.C., pursuant to Fed. R. Civ. P. 55(b)(1), in the sum certain of
$211,084.20.

IT 1S THEREFORE ORDERED that the motion for default judgment [ECF No. 10] is
GRANTED; default judgment is hereby entered in favor of plaintiff Concept Amenities
Inc., and against defendant Wegbreit Group, LLC in the amount of $211,084.20, with

 

 

 
